EXHIBIT 10.1 

 

NewBridge Bancorp

2015 Long-Term Stock Incentive Plan

 

 

 

 



 

 

 

 

 

 

NEWBRIDGE BANCORP

_________________

 

2015 Long-Term Stock Incentive Plan

 

 

 

 

 

 

 

 

Approved by Shareholders of NewBridge Bancorp on May 13, 2015

 

 

 

 

TABLE OF CONTENTS

 

1.Purpose A-1 2.Definitions A-1 3.Administration A-7 4.Term of Plan/Shares
Subject to Plan A-8 5.Eligibility A-9 6.Stock Options A-10 7.Restricted Awards
A-11 8.Performance Units A-13 9.Deferral Elections A-14 10.Performance Awards
A-15 11.Termination of Employment or Service A-17 12.Non-Transferability of
Awards A-19 13.Changes in Capitalization and Other Matters A-20 14.Changes in
Control/Related Entity Dispositions A-21 15.Amendment, Suspension and
Termination A-25 16.Miscellaneous A-25

 

A-i

 

 

NEWBRIDGE BANCORP

 

2015 LONG-TERM STOCK INCENTIVE PLAN

 

1.           Purpose. The purpose of this Plan is to further and promote the
interests of NewBridge Bancorp (the “Company”) and its shareholders by enabling
the Company and its Subsidiaries and Related Entities, including NewBridge Bank
(the “Bank”) to attract, retain and motivate key employees and certain
non-employees with a relationship with the Company or a Subsidiary or Related
Entity (such as Non-Employee Directors), and to align the interests of such
persons and the interests of others with those of the Company’s shareholders.
Additionally, this Plan’s objectives are to provide a competitive reward for
achieving longer-term goals, provide balance to short-term incentive awards, and
reinforce one unified perspective among Participants serving the Company in
differing capacities and areas of focus. To do so, this Plan offers a variety of
equity-based incentive awards and opportunities to provide such key employees
and non-employees described above with a proprietary interest in maximizing the
growth, profitability and overall success of the Company.

 

2.           Definitions. For purposes of this Plan, the following terms shall
have the meanings set forth below:

 

2.1     “Award” means an award, grant or issuance of an Option, Restricted
Stock, Restricted Stock Units, and/or Performance Unit made to a Participant
under Sections 6, 7, and/or 8.

 

2.2     “Award Agreement” means the agreement pursuant to which an Award is
granted, which may, but need not, be executed by the Participant. Such Award
Agreement shall be in the form of a written agreement evidencing the terms and
conditions of an individual Award granted under the Plan which may, in the
discretion of the Company, be transmitted electronically to any Participant.
Each Award Agreement shall be subject to the terms and conditions of the Plan.

 

2.3     “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

2.4     “Change in Control” means a “change in control” as defined by Section
409A. Section 409A provides that a “change in control” means (i) a Change of
Ownership, (ii) a Change in Effective Control, or (iii) a Change of Asset
Ownership, in each case, as defined herein.

 

2.4.1   “Change of Ownership” shall be deemed to have occurred on the date one
person (or group) acquires ownership of stock of the Company that, together with
stock previously held, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company, provided that such person (or
group) did not previously own 50% or more of the value or voting power of the
stock of the Company.

 

A-1

 

 

2.4.2   “Change in Effective Control” shall be deemed to have occurred on the
date either (A) one person (or group) acquires (or has acquired during the
preceding 12 months) ownership of stock of the Company possessing 30% or more of
the total voting power of the Company’s stock or (B) a majority of the Company’s
Board of Directors is replaced during any 12 month period by directors whose
election is not endorsed by a majority of the members of the Company’s Board of
Directors prior to such election.

 

2.4.3   “Change of Asset Ownership” shall be deemed to have occurred on the date
one person (or group) acquires (or has acquired during the preceding 12 months)
assets from the Company that have a total gross fair market value that is equal
to or exceeds 40% of the total gross fair market value of all the Company’s
assets immediately prior to such acquisition.

 

2.5     “Code” means the Internal Revenue Code of 1986, as in effect and as
amended from time to time, or any successor statute thereto, together with any
rules, regulations and interpretations promulgated thereunder or with respect
thereto.

 

2.6     “Committee” means the Compensation Committee of the Board, as
constituted in accordance with Section 3.

 

2.7     “Common Stock” means the Class A common stock of the Company.

 

2.8     “Company” means NewBridge Bancorp, a North Carolina corporation, and any
successor thereto.

 

2.9     “Covered Employee” means an individual who is, for a given fiscal year
of the Company, (i) a “covered employee” within the meaning of Section 162(m) of
the Code or (ii) designated by the Committee but not later than 90 days
following the start of such year (or such other time as may be required or
permitted by Section 162(m) of the Code) as an individual whose compensation for
such fiscal year may be subject to the limit on deductible compensation imposed
by Section 162(m) of the Code.

 

2.10   “Death” means the date and time of death of a Participant who has
received an Award, as established by the relevant death certificate.

 

2.11   “Director” means any member of the Company’s Board and, for eligibility
purposes, a director of any Subsidiary or Related Entity.

 

2.12   “Disability” means the date on which a Participant who has received an
Award becomes totally and permanently disabled (as defined herein). A
Participant shall be considered totally and permanently disabled if he or she
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for at least three (3) months under an accident and health
plan covering employees of the Participant’s employer. If a Participant is
determined to be totally disabled by the Social Security Administration, he or
she shall also be considered totally and permanently disabled for purposes of
the Plan.

 

A-2

 

 

2.13   “Exchange Act” means the Securities Exchange Act of 1934, as in effect
and as amended from time to time, or any successor statute thereto, together
with any rules, regulations and interpretations promulgated thereunder or with
respect thereto.

 

2.14   “Fair Market Value” means the market price per share of Class A Common
Stock, determined by the Committee in accordance with the requirements of
Sections 409A and 422 of the Code, as of the date specified in the context
within which such term is used:

 

2.14.1   If the Company’s Class A Common Stock is (a) listed on any established
securities exchange (such as the New York Stock Exchange, the NASDAQ Global
Market or the NASDAQ Global Select Market), (b) listed on any national market
system or (c) listed, quoted or traded on any automated quotation system, its
Fair Market Value shall be the closing sales price for a share of the Company’ s
Class A Common Stock as quoted on such exchange or system for such date or, if
there is no closing sales price for a share of the Company’s Class A Common
Stock on the date in question, the closing sales price for a share of Company’s
Class A Common Stock on the last preceding date for which such quotation exists,
as reported in The Wall Street Journal or such other source as the Committee
deems reliable; or

 

2.14.2   If the Company’s Class A Common Stock is not listed on an established
securities exchange, national market system or automated quotation system, but
the Company’s Class A Common Stock is regularly quoted by a recognized
securities dealer, its Fair Market Value shall be the mean of the high bid and
low asked prices for such date or, if there are no high bid and low asked prices
for a share of the Company’s Class A Common Stock on such date, the high bid and
low asked prices for a share of the Company’s Class A Common Stock on the last
preceding date for which such information exists, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or

 

2.14.3   If the Company’s Class A Common Stock is neither listed on an
established securities exchange, national market system or automated quotation
system nor regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the fair market value of the Company’s Class A Common Stock
established by the Committee in good faith.

 

2.14.4   The Committee shall maintain a written record of its method of
determining Fair Market Value.

 

2.15   “Incentive Stock Option” means any stock option granted pursuant to the
provisions of Section 6 that is intended to be (and is specifically designated
as) an “incentive stock option” within the meaning of Section 422 of the Code.

 

A-3

 

 

2.16   “Non-Employee Director” means a Director who is not an employee of the
Company, any Subsidiary or any Related Entity.

 

2.17   “Non-Qualified Stock Option” means any stock option awarded pursuant to
the provisions of Section 6 of the Plan that is not an Incentive Stock Option.

 

2.18   “Parent” means a corporation, other than the Company, in an unbroken
chain of corporations ending with the Company, if on the date of grant of an
Award each corporation, other than the Company, owns stock possessing at least
50% of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

 

2.19   “Participant” means a key employee or non-employee who is selected by the
Committee under Section 5 to receive an Award.

 

2.20   “Performance Award” means an Award designated as such pursuant to Section
10.

 

2.21   “Performance Period” means the period established by the Committee at the
time any Award is granted or at any time thereafter during which any performance
goals specified by the Committee with respect to such Award are measured.

 

2.22   “Performance Units” means the units of monetary value granted under
Section 8.

 

2.23   “Plan” means this NewBridge Bancorp 2015 Long-Term Stock Incentive Plan,
as in effect and as amended from time to time (together with any rules and
regulations promulgated by the Committee with respect thereto).

 

2.24   “Registration” means the registration by the Company under the Securities
Act and applicable state securities and “blue sky” laws of this Plan, of the
Offering of Awards under this Plan and/or Class A Common Stock acquirable under
this Plan.

 

2.25   “Related Entity” means a corporation or other entity, other than the
Company, to which the Participant primarily provides services on the date of
grant of an Award, and any corporation or other entity, other than the Company,
in an unbroken chain of corporations or other entities beginning with the
Company in which each corporation or other entity has a controlling interest in
another corporation or other entity in the chain, ending with the corporation or
other entity that has a controlling interest in the corporation or other entity
to which the Participant primarily provides services on the date of grant of an
Award. For a corporation, a controlling interest means ownership of stock
possessing at least 50% of total combined voting power of all classes of stock,
or at least 50% of the total value of all classes of stock. For a partnership or
limited liability company, a controlling interest means ownership of at least
50% of the profits interest or capital interest of the entity. In determining
ownership, the provisions set forth in Treasury Regulation §§1.414(c)-3 and
1.414(c)-4 apply.

 

A-4

 

 

2.26   “Related Entity Disposition” means the sale, distribution, or other
disposition by the Company or a Subsidiary of all or substantially all of the
interests of the Company or a Subsidiary in any Related Entity effected by a
sale, merger or other transaction involving that Related Entity, or the sale of
all or substantially all of the assets of that Related Entity, other than any
Related Entity Disposition to the Company or a Subsidiary. To the extent Section
409A applies to an Award, a Related Entity Disposition means a Change in Control
of the Related Entity under Section 409A.

 

2.27   “Restricted Award” means an Award of Restricted Stock or an Award of
Restricted Stock Units pursuant to the provisions of Section 7.

 

2.28   “Restricted Stock” means the restricted shares of Class A Common Stock
granted pursuant to the provisions of Section 7 with the restriction that the
holder may not sell, transfer, pledge, or assign such Restricted Stock and such
other restrictions (which other restrictions may expire separately or in
combination, at one time, from time to time or in installments), as determined
by the Committee in accordance with and as set forth in this Plan and/or the
applicable Award Agreement.

 

2.29   “Restricted Stock Unit” means a contractual right granted under Section 7
that is denominated in Shares. Each Restricted Stock Unit represents a right to
receive the value of one Share upon the terms and conditions set forth in this
Plan and the applicable Award Agreement. Awards of Restricted Stock Units may
include, without limitation, the right to receive dividend equivalents.

 

2.30   “Retirement” means (i) as to officers and employees, retirement from
active employment with the Company and its Subsidiaries in accordance with the
Company’s then existing retirement policies, and (ii) as to Non-Employee
Directors, the same as “Retirement” under the retirement policy then in effect
for the applicable Board upon the date of the receipt of an Award; provided,
however, that in the case of any Award granted under the Plan to which Section
409A applies, the Participant must have a Separation from Service in order to
obtain payment of the Award due to Retirement.

 

2.31   “Section 162(m) Compensation” means “qualified performance-based
compensation” under Section 162(m) of the Code.

 

2.32   “Section 409A” means Section 409A of the Code, as amended, including
regulations and guidance issued thereunder from time to time.

 

2.33   “Section 424 Corporate Transaction” means the occurrence, in a single
transaction or a series of related transactions, of any one or more of the
following: (i) a sale or disposition of all or substantially all of the assets
of the Company and its Subsidiaries; (ii) a sale or other disposition of more
than 50% of the outstanding stock of the Company; (iii) the consummation of a
merger or similar transaction after which the Company is not the surviving
corporation; (iv) the consummation of a merger, consolidation, or similar
transaction after which the Company is the surviving corporation but the shares
outstanding immediately preceding the merger, consolidation, or similar
transaction are converted or exchanged by reason of the transaction into other
stock, property, or cash; or (v) a distribution by the Company (excluding an
ordinary dividend or a stock split or stock dividend described in Treasury
Regulation §1.424-1(e)(4)(v)).

 

A-5

 

 

2.34   “Securities Act” means the Securities Act of 1933, as in effect and
amended from time to time, or any successor statute thereto, together with any
rules, regulations and interpretations promulgated thereunder or with respect
thereto.

 

2.35   “SEC” means the Securities and Exchange Commission and any successor
thereto.

 

2.36   “Separation from Service” means an employee, director, or other person
providing services to the Company, a Subsidiary or a Related Entity has a
“separation from service” within the meaning of Section 409A, including when the
Participant dies, retires or has a termination of service as explained in the
following provisions:

 

2.36.1   The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence, if the period of leave does not exceed six (6) months or, if longer, as
long as the Participant’s right to reemployment with the Company, a Subsidiary
or a Related Entity is provided by statute or contract. A leave of absence is
bona fide only if there is a reasonable expectation that the employee will
return to perform services for the Company, a Subsidiary or a Related Entity. If
the period of leave exceeds six (6) months and the Participant’s right to
reemployment is not provided by statute or contract, the employment relationship
shall be deemed to terminate on the first day immediately following the six (6)
month period;

 

2.36.2   A director or contractor has a separation from service upon the
expiration of the contract, and if there is more than one contract, all
contracts, under which the director or contractor performs services as long as
the expiration is a good faith and complete termination of the contractual
relationship; and

 

2.36.3   If a Participant performs services in more than one capacity, the
Participant must separate from service in all capacities as an employee,
director, and contractor. Notwithstanding the foregoing, if a Participant
provides services both as an employee and a director, the services provided as a
director are not taken into account in determining whether the Participant has a
separation from service as an employee under a nonqualified deferred
compensation plan in which the Participant participates as an employee and that
is not aggregated under Section 409A with any plan in which the Participant
participates as a director. In addition, if a Participant provides services both
as an employee and a director, the services provided as an employee are not
taken into account in determining whether the Participant has a separation from
service as a director under a nonqualified deferred compensation plan in which
the Participant participates as a director and that is not aggregated under
Section 409A with any plan in which the Participant participates as an employee.

 

A-6

 

 

2.37   “Shares” shall mean shares of the Company’s Class A Common Stock or the
shares of any class of stock into which such Class A Common Stock are converted.

 

2.38   “Specified Employee” means “specified employee” as defined by Section
409A.

 

2.39   “Stock Options” means Incentive Stock Options and Non-Qualified Stock
Options.

 

2.40   “Subsidiary(ies)” means a subsidiary corporation, whether now or
hereafter existing, under Code Section 424(f).

 

3.          Administration.

 

3.1     The Committee. This Plan shall be administered by the Committee. The
Committee shall be comprised of not less than three (3) of the then members of
the Board who are “non-employee directors” within the meaning of SEC Regulation
§240.16b-3, or any successor thereto, promulgated under the Exchange Act, who
are “outside directors” pursuant to Section 162(m) of the Code, and who are
“independent” as that term is defined by the relevant stock exchange on which
the Common Stock is then listed. Members of the Committee shall serve at the
pleasure of the Chair of the Board, and the Chair of the Board may at any time
and from time to time remove members from the Committee, or, subject to the
immediately preceding sentence, add members to the Committee. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business. Any act or acts approved in writing by all of the members of the
Committee then serving shall be the act or acts of the Committee (as if taken by
unanimous vote at a meeting of the Committee duly called and held).

 

3.2     Plan Administration and Plan Rules. Subject to the terms of the Plan and
applicable law, including but not limited to Section 15 hereof, the Committee
(or its delegate) shall have full power and authority to: (a) designate
Participants; (b) determine the type or types of Awards to be granted to each
Participant under the Plan; (c) determine the number of Shares to be covered by
(or with respect to which payments, rights or other matters are to be calculated
in connection with) Awards; (d) determine the terms and conditions of any Award;
(e) determine whether, to what extent and under what circumstances Awards may be
settled or exercised in cash, Shares, other Awards, other property, net
settlement, or any combination thereof, or canceled, forfeited or suspended, and
the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (f) determine whether, to what extent and under what
circumstances cash, Shares, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee; (g)
amend terms or conditions of any outstanding Awards, including without
limitation, to accelerate the time or times at which the Award becomes vested,
unrestricted or may be exercised; provided, however, that except as provided
herein, in no event shall the Committee have the discretion to accelerate the
vesting of an Award to a date which is less than one year following the date of
such Award’s grant; (h) correct any defect, supply any omission and reconcile
any inconsistency in the Plan or any Award, in the manner and to the extent it
shall deem desirable to carry the Plan into effect; (i) interpret and administer
the Plan and any instrument or agreement relating to, or Award made under, the
Plan; (j) establish, amend, suspend or waive such rules and regulations and
appoint such agents, trustees, brokers, depositories and advisors and determine
such terms of their engagement as it shall deem appropriate for the proper
administration of the Plan and due compliance with applicable law, stock market
or exchange rules and regulations or accounting or tax rules and regulations;
and (k) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan and
due compliance with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations. Notwithstanding anything
to the contrary contained herein, the Board may, in its sole discretion, at any
time and from time to time, grant Awards or administer the Plan. In any such
case, the Board shall have all of the authority and responsibility granted to
the Committee herein.

 

A-7

 

 

3.3     Section 409A Matters. It is intended that the Plan and the Awards issued
hereunder fall within available exemptions from the application of Section 409A
(for example, the incentive stock option exemption, the exemption for certain
nonqualified stock options and stock appreciation rights issued at Fair Market
Value, the restricted property exemption, and/or the short-term deferral
exemption) and are therefore not required to comply with Section 409A
requirements. The Plan and the Awards will be administered and interpreted in a
manner consistent with the intent set forth herein. Notwithstanding anything to
the contrary in this Plan or in any Award Agreement, (a) this Plan and each
Award Agreement may be amended from time to time as the Committee may determine
to be necessary or appropriate in order to avoid this Plan, any grant of any
Awards, or any Award Agreement from resulting in the inclusion of any
compensation in the gross income of any Participant under Section 409A, and (b)
if any provision of this Plan or of any Award Agreement would otherwise result
in the inclusion of any compensation in the gross income of any Participant
under Section 409A, then such provision shall not apply as to such Participant
and the Committee, in its discretion, may apply in lieu thereof another
provision that (in the judgment of the Committee) accomplishes the intent of
this Plan or such Award Agreement without resulting in such inclusion so long as
such action by the Committee does not violate Section 409A. The Company makes no
representation or warranty regarding the treatment of this Plan or the benefits
payable under this Plan or any Award Agreement under federal, state or local
income tax laws, including Section 409A.

 

3.4     Liability Limitation. Neither the Board nor the Committee, nor any
member of either, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
(or any Award Agreement), and the members of the Board and the Committee shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by the
Articles of Incorporation and/or Bylaws of the Company as then in effect and to
the fullest extent under any directors and officers liability insurance coverage
which may be in effect from time to time.

 

4.            Term of Plan/Shares Subject to Plan.

 

4.1     Term. This Plan shall terminate on May 13, 2025, except with respect to
Awards then outstanding. After such date no further Awards shall be granted
under this Plan.

 

A-8

 

 

4.2          Shares Subject to Plan.

 

4.2.1       Shares. The Board shall reserve for Awards under this Plan 1,000,000
shares of the authorized and unissued Shares. In the event of a change in the
Class A Common Stock of the Company that is limited to a change in the
designation thereof to “Capital Stock” or other similar designation, or to a
change in the par value thereof or from no par value to par value, or from par
value to no par value, without increase or decrease in the number of issued
shares, the shares resulting from any such change shall be deemed to be the
Shares for purposes of this Plan. Shares which may be issued under this Plan
shall be authorized and unissued shares of Class A Common Stock. No fractional
portion of a Share shall be issued under this Plan.

 

4.2.2       Maximum Number of Shares. The maximum number of Shares for which
Awards may be granted to any Participant in any one (1) calendar year is 250,000
Shares.

 

4.2.3       Available Shares. Subject to Section 4.3, the maximum number of
Shares authorized for issuance under this Plan shall be 1,000,000.

 

4.3          Computation of Available Shares. Subject to the provisions of the
following sentence, for the purpose of computing the total number of Shares
available for Awards, there shall be counted against the limitations set forth
in Section 4.2 the maximum number of Shares potentially subject to issuance upon
exercise or settlement of Awards granted under this Plan, in each case
determined as of the date on which such Awards are granted. If any Awards expire
unexercised or are forfeited, surrendered, canceled, terminated or settled in
cash in lieu of Shares, the Shares which were theretofore subject (or
potentially subject) to such Awards shall again be available for Awards under
this Plan to the extent of such expiration, forfeiture, surrender, cancellation,
termination or settlement of such Awards; provided, however, that forfeited
Awards shall not again be available for Awards under this Plan if the
Participant received, directly or indirectly, any of the benefits of ownership
of the securities of the Company underlying such Award, including, without
limitation, the benefits described in Section 7.1.

 

5.           Eligibility. Employees eligible for Awards under the Plan shall
consist of key employees who are officers or managers of the Company, its
Subsidiaries and/or its Related Entities who are responsible for the management,
growth and protection of the business of the Company, its Subsidiaries and/or
its Related Entities and whose performance or contribution, in the sole
discretion of the Committee, benefits or will benefit the Company in a
significant manner. Non-employees (e.g., those with third party relationships
such as Non-Employee Directors of the Company and/or a Subsidiary) shall be
eligible for Awards of Non-Qualified Stock Options, Restricted Stock Units,
and/or Restricted Stock at the sole discretion of the Committee.

 

A-9

 

 

6.            Stock Options.

 

6.1          Terms and Conditions. Stock Options awarded under this Plan may be
in the form of Incentive Stock Options or Non-Qualified Stock Options. Such
Stock Options shall be subject to the terms and conditions of this Plan and any
additional terms and conditions, not inconsistent with the express terms and
conditions of this Plan, as the Committee shall set forth in the applicable
Award Agreement.

 

6.2          Grant. Stock Options may be granted under this Plan in such form as
the Committee may from time to time approve. Stock Options may be granted alone
or in addition to other Awards. Notwithstanding the above, no Incentive Stock
Options shall be granted to any employee who owns more than ten percent (10%) of
the combined total voting power of the Company or any Subsidiary, unless the
requirements of Section 422(c)(6) of the Code are satisfied.

 

6.3          Exercise Price. The exercise price per Share subject to a Stock
Option shall be determined by the Committee at the time of Award; provided,
however, that the exercise price of any Stock Option shall not be less than 100%
of the Fair Market Value of the Share on the date of the Award of such Stock
Option. For any Participant who owns ten percent (10%) or more of the combined
total voting power of the Company or any Subsidiary, the exercise price of an
Incentive Stock Option shall not be less than 110% of such Fair Market Value.

 

6.4          Requirements for Non-Qualified Stock Options. All Non-Qualified
Stock Options shall be issued at no less than 100% of Fair Market Value as
provided for in Section 6.3. The number of shares subject to each Non-Qualified
Stock Option will be fixed in the applicable Award Agreement. When the
Non-Qualified Stock Options are transferred or exercised, the transfer or
exercise shall be subject to taxation under Code Section 83 and Treasury
Regulation §1.83-7. No Non-Qualified Stock Option awarded hereunder shall
contain any feature for the deferral of compensation other than the deferral of
recognition of income until the later of exercise or disposition of the option
under Treasury Regulation §1.83-7 or the time the Shares acquired pursuant to
the exercise of the option first becomes substantially vested as defined in
Treasury Regulation §1.83-3(b). Further, each Non-Qualified Stock Option will
comply with any other Section 409A requirement in order to maintain the status
of the Non-Qualified Stock Option as exempt from the requirements of Section
409A.

 

6.5          Limitation on Incentive Stock Options. The terms of any Incentive
Stock Option granted under the Plan shall comply in all respects with the
provisions of Section 422 of the Code. Incentive Stock Options may be granted
only to employees of the Company or a subsidiary corporation (as defined in
Section 422(a) of the Code). Notwithstanding any designation as an Incentive
Stock Option, to the extent that the aggregate Fair Market Value of Shares
subject to a Participant’s Incentive Stock Options that become exercisable for
the first time during any calendar year exceeds $100,000, such excess Options
shall be treated as Non-Qualified Stock Options. For purposes of the foregoing,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the shares shall be determined as of
the time of grant.

 

A-10

 

 

6.6          Term. The term of each Stock Option shall be such period of time as
is fixed by the Committee at the time of grant; provided, however, that the term
of any Incentive Stock Option shall not exceed ten (10) years after the date the
Incentive Stock Option is awarded. For any Participant who owns ten percent
(10%) or more of the combined total voting power of the Company or any
Subsidiary, the term of each Incentive Stock Option shall not exceed five (5)
years.

 

6.7          Method of Exercise. A Stock Option may be exercised, in whole or in
part, by giving written notice of exercise to the Corporate Secretary of the
Company, or such other officer of the Company as the Committee shall designate,
specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the exercise price in cash, by certified
check, bank draft or money order payable to the order of the Company or, if
permitted by the terms of the relevant Award Agreement or by the Committee (on
either a selective or group basis), and by applicable law, by delivery of, alone
or in conjunction with a partial cash or instrument payment, or by delivery of
other forms or methods of payment, including Shares, net settlement, broker
assisted cashless exercise or any combination thereof. Payment instruments shall
be received by the Company subject to collection. The proceeds received by the
Company upon exercise of any Stock Option may be used by the Company for general
corporate purposes.

 

6.8          Date of Exercise. Vesting dates of Stock Options awarded to a
Participant will be determined by the Committee in its discretion and specified
in the applicable Award Agreement, provided however that except as provided
herein, in no event shall the vesting period of an Option be less than one year
from its date of grant. Stock Options that meet the vesting requirements may be
exercised in whole or in part at any time and from time to time during their
specified terms.

 

6.9          Shareholder Rights. Until Stock Options are exercised, a
Participant shall not have any right to vote, to receive dividends, or to have
or exercise any other rights as a shareholder. In addition, on exercise of a
Stock Option, the Participant shall not be entitled to any dividends declared
and paid on the underlying shares between the date of grant and the date of
exercise.

 

7.            Restricted Awards.

 

7.1          Terms and Conditions. Restricted Awards shall be in the form of
grants of Restricted Stock and/or Restricted Stock Units. Restricted Awards
shall be subject to the terms and conditions set forth in this Section 7, if
applicable, Section 10, and any additional terms and conditions, not
inconsistent with the express terms and provisions of this Plan, as the
Committee shall set forth in the applicable Award Agreement. The Award Agreement
shall specify the vesting schedule and whether the Restricted Stock and/or
Restricted Stock Unit, as applicable, is entitled to voting rights, dividend
rights or any other rights; provided, however, that except as otherwise provided
herein, such Restricted Stock or Restricted Stock Unit shall not vest any sooner
than the one year anniversary of its date of grant. The Committee may specify in
the applicable Award Agreement that any or all dividends, dividend equivalents
or other distributions, as applicable, paid on Restricted Stock and/or the Share
underlying a Restricted Stock Unit, as applicable, prior to vesting or
settlement, as applicable, be paid either in cash or in additional Shares and
either on a current or deferred basis and that such dividends, dividend
equivalents or other distributions may be reinvested in additional Shares, which
may be subject to the same restrictions as the underlying Awards; provided,
however, that dividends, dividend equivalents or other distributions, as
applicable, on Restricted Stock and/or Restricted Stock Units, as applicable,
with restrictions that lapse as a result of the achievement of performance
conditions shall be deferred until and paid contingent upon the achievement of
the applicable performance conditions.

 

A-11

 

 

7.2          Restricted Awards. An Award of Restricted Stock is an Award of
Shares and an Award of Restricted Stock Units is an Award of a contractual right
to receive Shares, in each case, subject to such restrictions, terms and
conditions as the Committee deems appropriate, including, without limitation,
restrictions on the sale, assignment, transfer, pledge, hypothecation or other
disposition of such Shares or contractual right, as applicable, and the
requirements that such Shares or contractual right, as applicable, be
forfeitable as set forth in the applicable Award Agreement.

 

7.3          Grants of Awards.

 

7.3.1  Restricted Awards may be granted alone or in addition to any other
Awards. Subject to the terms of this Plan, the Committee shall determine the
number of Restricted Awards to be granted to a Participant and the Committee may
impose different terms and conditions on any particular Restricted Award made to
any Participant.

 

7.3.2  Shares of Restricted Stock or issuable pursuant to a Restricted Award
shall be issued in an uncertificated form and registered in the name of the
Participant. The stock transfer books of the Company’s designated Stock Transfer
Agent shall be noted with the following notation with reference to the Shares
made subject to an Award of Restricted Stock:

 

“These shares are subject to the terms and restrictions of the NewBridge Bancorp
2015 Long-Term Stock Incentive Plan and the applicable Award Agreement
thereunder; such shares are subject to forfeiture or cancellation under the
terms of said Plan; and such shares shall not be sold, transferred, assigned,
pledged, encumbered, or otherwise alienated or hypothecated except pursuant to
the provisions of said Plan, a copy of which Plan is available from the
Corporate Secretary of NewBridge Bancorp upon request.”

 

7.4          Restriction Period. In accordance with Sections 7.1 and 7.2,
Restricted Awards shall only become unrestricted and vest in the Participant in
accordance with such vesting schedule relating to any service period restriction
applicable to such Restricted Award as set forth in the relevant Award Agreement
(the “Restriction Period”); provided that except as provided herein, such
Restriction Period shall be no less than one year from date of grant. During the
Restriction Period applicable to an Award of Restricted Stock, such Shares of
Restricted Stock shall be unvested and a Participant may not sell, assign,
transfer, pledge, encumber or otherwise dispose of or hypothecate such Shares.
Upon expiration of the Restriction Period, and satisfaction of any other
applicable restrictions, terms and conditions, the Participant shall be entitled
to receive payment of the Award of Restricted Stock or the Restricted Stock
Units, or a portion thereof as the case may be, as provided in Section 7.5.

 

A-12

 

 

7.5          Distribution of Shares. After expiration of the Restriction Period
and the satisfaction and/or lapse of the restrictions, terms and conditions set
by the Committee in respect of an Award of Restricted Stock, the number of
Shares vested in the Participant shall remain in uncertificated form but the
notation set forth in Section 7.3.2 shall be removed on or before the 30th day
following the satisfaction and/or lapse of the restrictions, terms and
conditions. The remaining Shares, if any, issued in respect of such Restricted
Award shall either be forfeited and canceled, or shall continue to be subject to
the restrictions, terms and conditions set by the Committee, as the case may be.
After expiration of the Restriction Period and the satisfaction and/or lapse of
the restrictions, terms and conditions set by the Committee in respect of an
Award of Restricted Stock Units, the number of Shares vested in the Participant
shall be issued to the Participant in uncertificated form no later than the 15th
day of the third month following the end of the Participant’s taxable year in
which he or she vests in the Award. The remaining Shares, if any, issued in
respect of such Restricted Award shall either be forfeited and canceled, or
shall continue to be subject to the restrictions, terms and conditions set by
the Committee, as the case may be.

 

If, and to the extent the Committee intends that a Restricted Award granted
under this Section 7 shall constitute or give rise to Section 162(m)
Compensation, such Restricted Award shall be structured in accordance with the
requirements of Section 10, including the performance criteria set forth
therein, and any such Restricted Award shall be considered a Performance Award
for purposes of this Plan.

 

8.            Performance Units.

 

8.1          Terms and Conditions. Awards of Performance Units shall be subject
to the terms and conditions set forth in this Section 8, if applicable, Section
10, and any additional terms and conditions, not inconsistent with the express
provisions of this Plan, as the Committee shall set forth in the applicable
Award Agreement.

 

8.2          Performance Unit Grants. A Performance Unit is an Award of units
(with each unit representing such monetary amount as is designated by the
Committee in the Award Agreement) granted to a Participant, subject to such
terms and conditions as the Committee deems appropriate, including, without
limitation, the requirement that the Participant forfeit such units (or a
portion thereof) in the event certain performance criteria are not met within a
designated period of time.

 

8.3          Grants. Performance Units may be awarded alone or in addition to
any other Awards. Subject to the terms of this Plan, the Committee shall
determine the number of Performance Units to be awarded to a Participant and the
Committee may impose different terms and conditions on any particular
Performance Units awarded to any Participant.

 

A-13

 

 

8.4          Performance Goals and Performance Periods. Participants receiving
Awards of Performance Units shall only earn and be entitled to payment in
respect of such Awards if the Company, a Subsidiary and/or another Related
Entity specified by the Committee and/or the Participant satisfy certain
performance goals during and in respect of one of more designated performance
period(s) of at least 12 consecutive months as determined by the Committee. Such
goals and periods shall be established by the Committee in its sole discretion
and shall be set forth in writing in the Award Agreement. Performance periods
may overlap each other from time to time, and the Committee may set different
performance periods for different performance goals. The Committee shall also
establish in the Award Agreement a written schedule or schedules for such
Performance Units setting forth the portion of the Award which will be earned or
forfeited based on the degree of achievement, or lack thereof, of the
performance goals at the end of the relevant performance period(s).

 

8.5          Payment of Units. With respect to each Performance Unit, the
Participant shall, if the applicable performance goals have been satisfied by
the Company, a Subsidiary and/or a Related Entity and/or the Participant, as
applicable, during the relevant performance period(s), be entitled to receive
payment in an amount equal to the designated value of each Performance Unit
awarded times the number of such Performance Units so earned. Payment in
settlement of earned Performance Units shall be made on or before the 75th day
following the conclusion of the applicable performance period(s) in cash as
provided in the relevant Award Agreement, but no later than the 15th day of the
third month following the end of the Participant’s taxable year that includes or
coincides with the end of the performance period.

 

If, and to the extent the Committee intends that an Award granted under this
Section 8 shall constitute or give rise to Section 162(m) Compensation, such
Award shall be structured in accordance with the requirements of Section 10,
including the performance criteria set forth therein, and any such Award shall
be considered a Performance Award for purposes of the Plan.

 

9.            Deferral Elections. Subject to the following provisions and to the
extent permitted by applicable law, including Section 409A, the Committee may
permit a Participant to elect to defer receipt of any payment of cash or any
delivery of Shares that would otherwise be due to such Participant by virtue of
the exercise, earn out or settlement of any Award made under the Plan other than
an Award of Stock Options.

 

9.1          Stock Options awarded under Section 6 shall not be deferred under
this Section 9.

 

9.2          If so provided in the Award Agreement, and permitted by applicable
law, payment of Restricted Stock and payment of Shares under a Restricted Stock
Unit, may be deferred by the Participant if the following conditions are met:
(i) the Participant makes his or her deferral election on or before the 30th day
following the grant of the Award, (ii) at the time of the deferral election, the
Participant must continue to provide services to the Company (or a Subsidiary or
Related Entity) for at least 12 months in order to obtain the right to payment
of the Restricted Stock, and (iii) the applicable Restriction Period will not
end for at least 12 months following the date of the deferral election.

 

A-14

 

 

9.3          If so provided in the Award Agreement and permitted by applicable
law, payment of Performance Units in cash may be deferred by the Participant if
the following conditions are met: (i) the Participant continues to provide
services to the Company (or a Subsidiary or Related Entity) continuously from
the date the performance goals are established through the date of the deferral
election, and (ii) the Participant makes his or her deferral election at least
six (6) months prior to the end of the last performance period giving rise to
the Participant’s right to payment of Performance Units; provided, however, that
in no event will an election to defer be made after the payment of the
Performance Units has become both substantially certain and readily
ascertainable.

 

If a deferral election is permitted under this Section 9, the Committee shall
establish rules and procedures for such deferrals, including, without
limitation, the payment or crediting of reasonable interest on such deferred
amounts credited in cash or the crediting of dividend equivalents in respect of
deferred Awards credited in Shares.

 

10.          Performance Awards. Awards made to Covered Employees may be
designated by the Committee as Performance Awards and constituting Section
162(m) Compensation. Performance Awards shall comply with the following terms
and conditions and with such additional terms and conditions as the Committee
shall determine, in either case not inconsistent with the provisions of the
Plan:

 

(a)          A Performance Award shall condition the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction or such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. Subject to the terms of the Plan, the performance goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award granted and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee.

 

(b)          Each such Performance Award shall include a pre-established
formula, such that payment, retention or vesting of the Award is subject to the
achievement during a Performance Period or Performance Periods, as determined by
the Committee, of a level or levels of, or increases or decreases, in each case
as determined by the Committee, one or more of the following performance
measures or any other performance measure reasonably determined by the
Committee, with respect to the Company, a Subsidiary and/or a Related Entity:

 

(i)          return measures (including, but not limited to, total shareholder
return; return on equity; return on tangible common equity; return on tier 1
common equity; return on assets or net assets; return on risk-weighted assets;
and return on capital (including return on total capital or return on invested
capital));

 

(ii)          revenues (including, but not limited to, total revenue; gross
revenue; net revenue; revenue growth; and net sales);

 

(iii)        income/earnings measures (including, but not limited to, earnings
per share; earnings or loss (including earnings before or after interest, taxes,
depreciation and amortization); gross income; net income after cost of capital;
net interest income; non-interest income; fee income; net interest margin;
operating income (before or after taxes); pre- or after-tax income or loss; pre-
or after-tax operating income; net earnings; net income or loss; operating
margin; gross margin; and adjusted net income);

 

A-15

 

 

(iv)        expense measures (including, but not limited to, expenses; operating
efficiencies; non-interest expense and operating/efficiency ratios or
percentages; and improvement in or attainment of expense levels or working
capital levels (including cash and accounts receivable));

 

(v)         balance sheet/risk management measures (including, but not limited
to, loans; deposits; assets; tangible equity; charge-offs; net charge-offs;
non-performing assets or loans; risk-weighted assets; classified assets;
criticized assets; allowance for loans and lease losses; loan loss reserves;
asset quality levels; year-end cash; investments; interest-sensitivity gap
levels; regulatory compliance; satisfactory internal or external audits;
financial ratings; shareholders’ equity; tier 1 capital; and liquidity);

 

(vi)        cash flow measures (including, but not limited to, cash flow or cash
flow per Share (before or after dividends); and cash flow return on investment);

 

(vii)       Share price measures (including, but not limited to, Share price;
appreciation in and/or maintenance of Share price; and market capitalization);

 

(viii)      strategic objectives (including, but not limited to, market share;
debt reduction; operating efficiencies; customer satisfaction; customer or
customer household growth; employee satisfaction; research and development
achievements; branding; mergers and acquisitions; merger integration; succession
management; people development; management retention; expense reduction
initiatives; reductions in costs; risk management; regulatory compliance and
achievements; and recruiting and maintaining personnel); and

 

(ix)        other measures (including, but not limited to, financial ratios
(including those measuring liquidity, activity, profitability or leverage); cost
of capital or assets under management; and financing and other capital raising
transactions.

 

Performance criteria may be measured on an absolute or relative basis, may be
established on a corporate-wide basis or with respect to one or more business
units, may be based on a ratio or separate calculation of any performance
criteria and may be made relative to an index or one or more of the performance
goals themselves. Relative performance may be measured against a group of peer
companies, a financial market index or other acceptable objective and
quantifiable indices. Performance measures may vary from Performance Award to
Performance Award and from Participant to Participant, and may be established on
a stand-alone basis, in tandem or in the alternative. The Committee shall have
the power to impose such other restrictions on Awards subject to this Section 10
as it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for Section 162(m) Compensation or requirements of any applicable
law, stock market or exchange rules and regulations or accounting or tax rules
and regulations. Notwithstanding any provision of this Plan to the contrary, the
Committee shall not be authorized to increase (but may decrease) the amount
payable under any Performance Award upon attainment of such pre-established
formula.

 

A-16

 

 

(c)          Performance Awards shall be settled only after the end of the
relevant Performance Period. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with a Performance
Award but, to the extent required by Section 162(m) of the Code, may not
exercise discretion to increase any amount payable to a Covered Employee in
respect of a Performance Award intended to qualify as Section 162(m)
Compensation. Any settlement that changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award does not, solely for that reason, fail to qualify as Section 162(m)
Compensation.

 

(d)          For a Performance Award subject to any pre-established formula, no
more than 125,000 Shares can be paid in satisfaction of such Award to any
Participant, subject to adjustment as provided in Section 13.

 

11.          Termination of Employment or Service.

 

11.1          General. Subject to the terms and conditions of Section 14, if,
and to the extent the terms and conditions under which an Award may be
exercised, earned out or settled after a Participant’s termination of employment
(or other engagement) or a Non-Employee Director ceases to be a director, for
any particular reason shall not have been set forth in the relevant Award
Agreement, by and as determined by the Committee in its sole discretion and in
accordance with Section 409A to the extent Section 409A applies to the Award,
the following terms and conditions shall apply as appropriate and as not
inconsistent with the terms and conditions, if any, of such Award Agreement:

 

11.1.1    Except as otherwise provided in this Section 11.1.1 or Section 14:

 

(a)          If the employment by the Company or any of its Subsidiaries or
Related Entities of a Participant who is an employee or the term of a
Participant who is a Non-Employee Director is terminated for any reason (other
than Disability, Retirement or Death) while Stock Options granted to such
Participant are non-vested, such Participant’s rights, if any, to exercise any
non-vested Stock Options, if any, shall immediately terminate and the
Participant (and such Participant’s estate, designated beneficiary or other
legal representative) shall forfeit any rights or interest in or with respect to
any such Stock Options. In the event of Disability, Retirement or Death while a
Participant’s Stock Options are non-vested, such non-vested Stock Options shall
become vested to the extent determined by the Committee in compliance with
applicable law.

 

(b)          The Committee, in its sole discretion, may determine that vested
Incentive Stock Options, if any, of a Participant whose employment terminates
other than by reason of Disability, Retirement or Death, to the extent
exercisable immediately prior to such termination of employment or service as a
director, may remain exercisable for a specified time period not to exceed
thirty (30) days after such termination (subject to the applicable terms and
provisions of this Plan).

 

A-17

 

 

(c)          If a Participant’s termination of employment is due to Disability,
the Participant shall have the right, subject to the applicable terms and
provisions of this Plan and the relevant Award Agreement, to exercise Incentive
Stock Options, if any, at any time within the period ending on the earlier of
the end of the term of such Incentive Stock Options and the first anniversary of
the date of termination due to Disability (to the extent such Participant was
entitled to exercise any such Incentive Stock Options immediately prior to such
termination).

 

(d)          If a Participant’s termination of employment is due to Retirement,
the Participant shall have the right, subject to the applicable terms and
provisions of this Plan and the relevant Award Agreement, to exercise Incentive
Stock Options, if any, at any time within three (3) months following such
termination due to Retirement (to the extent such Participant was entitled to
exercise any such Incentive Stock Options immediately prior to such
termination).

 

(e)          If any Participant dies while entitled to exercise a Stock Option,
if any, such Participant’s estate, designated beneficiary or other legal
representative, as the case may be, shall have the right, subject to the
applicable provisions of the Plan (and any rules or procedures hereunder) and
the relevant Award Agreement, to exercise such Stock Options, if any, at any
time within one (1) year from the date of such Participant’s Death (but in no
event more than one (1) year from the date of such Participant’s termination of
employment due to Disability or three (3) months from the date of such
Participant’s termination of employment due to Retirement, as applicable).

 

(f)           If vested Stock Options held by a Participant who is an employee
and whose employment is terminated by reason of Disability or Retirement are
Non-Qualified Stock Options, the Participant shall have the right, subject to
the applicable terms and provisions of this Plan and the relevant Award
Agreement, to exercise such Non-Qualified Stock Options at any time following
the Participant’s termination of employment (to the extent the Participant was
entitled to exercise such Non-Qualified Stock Options immediately prior to such
termination) and prior to the expiration date of such Non-Qualified Stock
Options as fixed by the Committee and set forth in the Award Agreement related
thereto.

 

(g)          In the event of the Disability, Retirement or Death of a
Non-Employee Director while the Non-Employee Director’s Non-Qualified Stock
Options are non-vested, such non-vested, Non-Qualified Stock Options shall
become vested to the extent determined by the Committee. The Committee, in its
sole discretion, may determine that vested Non-Qualified Stock Options, if any,
of a Non-Employee Director who ceases to be a director other than by reason of
Disability, Retirement or Death, to the extent exercisable immediately prior to
such cessation, may remain exercisable for a specified time period not to exceed
90 days after such cessation (subject to the applicable terms and provisions of
this Plan and the relevant Award Agreement). If the cessation of a Non-Employee
Director’s status as a director is due to Retirement or Disability, the
Non-Employee Director shall have the right, subject to the applicable terms and
provisions of this Plan and the relevant Award Agreement, to exercise such
vested Non-Qualified Stock Options, if any, at any time within the period
following such cessation due to Retirement or Disability (to the extent such
Non-Employee Director was entitled to exercise any such Non-Qualified Stock
Options immediately prior to such cessation) and prior to the expiration date of
such Non-Qualified Stock Options as fixed by the Committee and as set forth in
the Award Agreement related thereto. If any Non-Employee Director dies while
entitled to exercise Non-Qualified Stock Options, such Non-Employee Director’s
estate, designated beneficiary or other legal representative, as the case may
be, shall have the right, subject to the applicable provisions of this Plan and
the relevant Award Agreement, to exercise such Non-Qualified Stock Options, if
any, at any time within one (1) year from the date of such Non-Employee
Director’s Death.

 

A-18

 

 

11.1.2    Unless otherwise provided in the Award Agreement, if a Participant’s
employment with the Company or any of its Subsidiaries is terminated for any
reason (other than Disability, Retirement or Death) prior to the satisfaction
and/or lapse of the restrictions, terms and conditions applicable to Restricted
Award(s), such Restricted Award or Awards shall be forfeited. Except with
respect to restrictions which are performance-based, if the Committee so
determines in its discretion, the Award Agreement may provide that some or all
of the Shares subject to an Award of Restricted Stock shall become free of
restrictions, or the Shares underlying Restricted Stock Units may be issued, in
the event of a Participant’s Disability, Retirement or Death during the
Restriction Period.

 

11.1.3     Unless otherwise provided in the Award Agreement, if a Participant’s
employment with the Company or any of its Subsidiaries or Related Entities is
terminated for any reason prior to the completion of any Performance Period, all
of such Participant’s Performance Units earnable in relation to such Performance
Period shall be forfeited. If the Committee so determines in its discretion, the
Award Agreement may provide that some or all of such Participant’s Performance
Units will be paid if the Participant’s termination of employment is due to
Disability, Retirement or Death during the Performance Period.

 

12.          Non-Transferability of Awards.

 

12.1        Except as otherwise provided in Section 12.2, no Award under this
Plan or any Award Agreement, and no rights or interests therein, shall or may be
assigned, transferred, sold, exchanged, pledged, disposed of or otherwise
hypothecated or encumbered by a Participant or any beneficiary thereof, except
by testamentary disposition or the laws of descent and distribution. No such
right or interest shall be subject to seizure for the payment of the
Participant’s (or any beneficiary’s) debts, judgments, alimony, or separation
maintenance or be transferable by operation of law in the event of the
Participant’s (or any beneficiary’s) bankruptcy or insolvency. Except as
otherwise provided in Section 12.2, during the lifetime of a Participant, Stock
Options are exercisable only by the Participant.

 

A-19

 

 

12.2        A Participant who holds Non-Qualified Stock Options (whether such
Stock Options were Non-Qualified Stock Options when awarded or subsequent to the
Award thereof became Non-Qualified Stock Options pursuant to applicable law or
any provision of this Plan) may assign those Non-Qualified Stock Options to a
Permitted Assignee (as defined below) at any time after the Award is made, but
prior to the expiration date, of such Non-Qualified Stock Options if as of the
time of such transfer (i) a registration statement on Form S-8 (or any successor
form) filed by the Company under the Securities Act, with respect to this Plan
(and the Awards granted and Shares issuable hereunder) and (ii) a registration
statement on Form S-3 (or any successor form) filed by the Company under the
Securities Act with respect to Shares issuable to Permitted Assignees have been
declared effective by the SEC and all applicable state securities and blue sky
authorities, and remain in effect. Each such transferred Non-Qualified Stock
Option shall continue to be governed by the applicable terms and provisions of
this Plan (and any rules or procedures hereunder) and the applicable Award
Agreement with the transferor Participant, and the Permitted Assignee shall be
entitled to the same rights and subject to the same obligations, restrictions,
limitations and prohibitions under this Plan and such Award Agreement as the
transferor Participant, as if such assignment had not taken place; provided,
however, that no Non-Qualified Stock Option assigned to a Permitted Assignee may
be assigned by that Permitted Assignee. The term “Permitted Assignee” shall mean
such persons and entities as are permitted assignees of Non-Qualified Stock
Options under the SEC’s regulations, rules and interpretations existing at the
time of the proposed transfer.

 

13.          Changes in Capitalization and Other Matters.

 

13.1        No Corporate Action Restriction. The existence of this Plan, Award
Agreements and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s, any Subsidiary’s or any Related
Entity’s capital structure or its business, (b) any merger, share exchange or
change in the ownership of the Company, any Subsidiary or any Related Entity,
(c) any issuance of bonds, debentures, capital, preferred or prior preference
stocks ahead of or affecting the Company’s, any Subsidiary’s or any Related
Entity’s capital stock or the rights thereof, (d) any dissolution or liquidation
of the Company, any Subsidiary or any Related Entity, (e) any sale or transfer
of all or any part of the Company’s, any Subsidiary’s or any Related Entity’s
assets or business, or (f) any other corporate act or proceeding by the Company,
any Subsidiary or any Related Entity. No Participant, Permitted Assignee,
beneficiary or any other person shall have any claim against any member of the
Board, the Committee, the Company, any Subsidiary or any Related Entity as a
result of any such action.

 

13.2        Recapitalization Adjustments. Subject to any required action by the
Company’s shareholders, the number of Shares covered by each outstanding Award,
and the number of Shares that have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or that have been returned to
the Plan, the exercise or purchase price of each such outstanding Award, as well
as any other terms that the Committee determines in its exclusive discretion
require adjustment, shall be proportionately adjusted for (a) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination, or reclassification of the Shares, or
similar event affecting the Shares; (b) any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; or (c) as the Committee determines in its exclusive discretion, any
other transaction with respect to Shares to which Code Section 424(a) applies or
any similar transaction; provided, however, that conversion of any convertible
securities of the Company shall not be deemed to have been effected without
receipt of consideration. Such adjustment, if any, shall be made by the
Committee in its exclusive discretion, and its determination shall be final,
binding and conclusive. Except as the Committee determines in its exclusive
discretion, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason hereof shall be made with respect to, the number or price
of Shares subject to an Award.

 

A-20

 

 

14.          Changes in Control/Related Entity Dispositions.

 

14.1        Acceleration of Awards Vesting. Except as otherwise provided in
Section 14.2, the following provisions apply as applicable:

 

14.1.1    Change in Control. On the specified effective date of a Change in
Control, each Award that is at the time outstanding automatically shall become
fully vested and exercisable and be released from any restrictions on transfer
(other than transfer restrictions applicable to Incentive Stock Options) and
repurchase or forfeiture rights, immediately prior to the specified effective
date of such Change in Control, for all the Shares at the time represented by
such Award (except to the extent that such acceleration of exercisability would
result in an “excess parachute payment” within the meaning of Code Section
280G). Notwithstanding the foregoing provisions, the Committee may, in its
exclusive discretion, provide as part of a Section 424 Corporate Transaction
that any one or more of the foregoing provisions shall not apply.

 

14.1.2    Related Entity Disposition. On the specified effective date of a
Related Entity Disposition, for each Participant who on such specified effective
date is engaged primarily in service to the Related Entity that is the subject
of the Related Entity Disposition, each Award that is at the time outstanding
automatically shall become fully vested and exercisable and be released from any
restrictions on transfer (other than transfer restrictions applicable to
Incentive Stock Options) and repurchase and forfeiture rights, immediately prior
to the specified effective date of such Related Entity Disposition, for all the
Shares at the time represented by such Award. Notwithstanding the foregoing
provisions, the Committee may, in its exclusive discretion, provide as part of a
Section 424 Corporate Transaction that any one or more of the foregoing
provisions shall not apply.

 

14.1.3    Code Section 424 Matters. The Committee may provide in any Award,
Award Agreement, or as part of a Section 424 Corporate Transaction, that if the
requirements of Treas. Reg. §1.424-1 (without regard to the requirement
described in Treas. Reg. §1.424-1(a)(2) that an eligible corporation be the
employer of the Participant) would be met if the stock right were an Incentive
Stock Option, the substitution of a new stock right pursuant to a Section 424
Corporate Transaction for an outstanding stock right or the assumption of an
outstanding stock right pursuant to a Section 424 Corporate Transaction shall
not be treated as the grant of a new stock right or a change in the form of
payment. The requirement of Treas. Reg. §1.424-1(a)(5)(iii) is deemed satisfied
if the ratio of the exercise price to the Fair Market Value of the Shares
immediately after the substitution or assumption is not greater than the ratio
of the exercise price to the Fair Market Value of the Shares immediately before
the substitution or assumption. In the case of a transaction described in Code
Section 355 in which the stock of the distributing corporation and the stock
distributed in the transaction are both readily tradable on an established
securities market immediately after the transaction, the requirements of Treas.
Reg. §1.424-1(a)(5) may be satisfied by:

 

A-21

 

 

(1)using the last sale before or the first sale after the specified date as of
which such valuation is being made, the closing price on the last trading day
before or the trading day of a specified date, the arithmetic mean of the high
and low prices on the last trading day before or the trading day of such
specified date, or any other reasonable method using actual transactions in such
stock as reported by such market on a specified date, for the stock of the
distributing corporation and the stock distributed in the transaction, provided
the specified date is designated before such specified date, and such specified
date is not more than 60 days after the transaction;

 

(2)using the arithmetic mean of such market price on trading days during a
specified period designated before the beginning of such specified period, when
such specified period is no longer than 30 days and ends no later than 60 days
after the transaction; or

 

(3)using an average of such prices during such pre-specified period weighted
based on the volume of trading of such stock on each trading day during such
pre-specified period.

 

14.2        Six-Month Rule. The provisions of Section 14.1 shall not apply to
any Award that has been granted and outstanding for less than six (6) months as
of the date of the Change in Control or Related Entity Disposition.

 

14.3        Payment. On or before the 60th day after a Change in Control or
Related Entity Disposition occurs, (a) the holder of an Award of Restricted
Stock shall receive shall be entitled to have the notation set forth in Section
7.3.2 removed from the Company’s stock transfer books reflecting his or her
ownership of such Shares, (b) the holder of Restricted Stock Units shall be
entitled to have issued to the Participant the Shares underlying the
Participant’s Restricted Stock Units, and (c) the holder of an Award of
Performance Units shall receive payment of the value of such Award in cash.
Notwithstanding the foregoing, to the extent Section 409A applies to an Award,
payment of the Award shall be made no later than the 15th day of the third month
following the Participant’s taxable year in which the Change in Control or
Related Entity Disposition occurred (or is deemed to have occurred pursuant to
Section 14.4).

 

14.4        Termination as a Result of a Potential Change in Control. In
determining the applicability of Section 14.1.1 as it relates to a Change in
Control, if (a) a Participant’s employment is terminated by the Company, any
Subsidiary or any Related Entity (and the termination constitutes a Separation
from Service) prior to a Change in Control without Cause (as defined in Section
14.5) at the request of a Person (as defined in Section 14.5) who has entered
into an agreement with the Company the consummation of which will constitute a
Change in Control, or (b) the Participant terminates his or her employment with
the Company, any Subsidiary or any Related Entity for Good Reason prior to a
Change in Control (and incurs a Separation from Service) and the circumstance or
event which constitutes Good Reason occurs at the request of the Person
described in Section 14.5.4, then for purposes of this Section 14, a Change in
Control shall be deemed to have occurred immediately prior to such Participant’s
termination of employment.

 

A-22

 

 

14.5        Definitions. For purposes of this Section 14, the following words
and phrases shall have the meaning specified:

 

14.5.1     “Beneficial Owner” shall have the meaning set forth in SEC Regulation
§240.13d-3 or any successor regulation.

 

14.5.2     “Cause” shall mean, unless otherwise defined in an employee
Participant’s individual employment agreement with the Company, any Subsidiary
or any Related Entity (in which case such employment agreement definition shall
govern), (a) the indictment of the Participant for any serious crime, (b) the
willful and continued failure by the Participant to substantially perform the
Participant’s duties, as they may be defined from time to time, with the
Participant’s primary employer or to abide by the written policies of the
Company or the Participant’s primary employer (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness),
or (c) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, any Subsidiary or any Related Entity,
monetarily or otherwise. For purposes of the preceding sentence, no act shall be
considered “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that such act, or failure to act,
was in the best interests of the Company and its Subsidiaries.

 

14.5.3     “Good Reason” for termination by a Participant of the Participant’s
employment shall mean, unless otherwise defined in an employee Participant’s
individual employment agreement with the Company, any Subsidiary or any Related
Entity (in which case such employment agreement definition shall govern), a
Participant’s voluntary Separation from Service when the following conditions
are satisfied:

 

(a)           The Separation from Service occurs no later than two (2) years
after the initial existence of one or more of the following conditions that
arise without the Participant’s consent:

 

i.a material diminution in the Participant’s base compensation;

 

ii.      a material diminution in the Participant’s authority, duties, or
responsibilities;

 

iii.     a material change in the geographical location at which the Participant
performs services; or

 

iv.     any other act or failure to act that constitutes a material breach by
the Company, a Subsidiary, or a Related Entity of any individual employment
agreement under which the Participant provides services; and

 

A-23

 

 

(b)          The Participant gives written notice to the Board or other
governing body of the entity to which the Participant primarily provides
services of the condition described in subparagraph (1) above within 90 days of
its initial existence, and upon receipt of the written notice, the Company,
Subsidiary, or Related Entity has 30 days to cure it.

 

14.5.4    “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 14(d) and 15(d) thereof;
provided, however, a Person shall not include (a) the Company or any Subsidiary,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a Subsidiary qualified under Section 401(a) of the Code,
(c) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of securities of the Company.

 

14.5.5    “Surviving Entity” shall mean only an entity in which all or
substantially all of the Company’s shareholders immediately before any merger,
share exchange or liquidation become shareholders by the terms of such merger,
share exchange or liquidation.

 

14.6        Adverse Tax Consequences. If the making of any payment or payments
pursuant to this Section 14 or otherwise would (a) subject the Participant to an
excise tax under Code Section 4999, or any like or successor section thereto, or
(b) result in the Company’s loss of a federal income tax deduction for such
payments under Code Section 280G, or any like or successor section thereto
(either or both, an “Adverse Tax Consequence”), then, unless otherwise expressly
provided in a relevant Award Agreement, the payments attributable to this Plan
that are “parachute payments” within the meaning of Code Section 280G may be
reduced, as determined by the Committee in its sole discretion, but after
consultation with the Participant affected, to the extent necessary to avoid any
Adverse Tax Consequence. Any disputes regarding whether any payments to a
Participant would result in an Adverse Tax Consequence shall be resolved by an
opinion of a nationally recognized accounting firm acceptable to the Company and
the Participant (with the Company’s independent auditors being deemed
acceptable).

 

A-24

 

 

15.          Amendment, Suspension and Termination.

 

15.1        In General. The Board may suspend or terminate this Plan (or any
portion thereof) at any time and may amend or otherwise alter this Plan at any
time and from time to time in such respects as the Board may deem advisable to
insure that any and all Awards conform to or otherwise reflect any change in
applicable laws or regulations, or to permit the Company or the Participants to
benefit from any change in applicable laws or regulations, or in any other
respect the Board may deem to be in the best interests of the Company or any
Subsidiary; provided, however, that no such amendment shall, without the
requisite shareholder approval to the extent required by law or the rules of any
exchange upon which the Shares are listed or any market on which the Shares are
qualified for quotation, (a) except as provided in Section 13, materially
increase the number of Shares which may be issued under this Plan, (b)
materially modify the requirements as to eligibility for participation in this
Plan, (c) materially increase the benefits accruing to Participants under this
Plan, or (d) extend the termination date of this Plan. No such amendment,
alteration, suspension or termination shall (i) materially adversely affect the
vested rights of any Participant under any outstanding Award, without the
consent of such Participant (except to the extent any amendment, alteration,
suspension or termination is made to cause the Plan to comply with applicable
law, stock market or exchange rules, accounting or tax rules or regulations, or
any “clawback” or recoupment laws, rules or regulations, or (ii) make any change
that would disqualify this Plan, or any other plan of the Company or any
Subsidiary intended to be so qualified, from (A) the exemption provided by SEC
Regulation §240.16b-3, or any successor thereto, or (B) the benefits provided
under Section 422 or any successor thereto. Further provided, that no amendment,
suspension, or termination shall be effected if it will violate Section 409A, to
the extent that Section 409A applies to the portion(s) of this Plan being so
amended, suspended and/or terminated.

 

15.2        Award Agreements. The Committee may amend or modify at any time and
from time to time any outstanding Award and Award Agreement, in any manner to
the extent that the Committee would have had the authority under this Plan to
initially determine the restrictions, terms and provisions of such Award,
including, without limitation, to change the date or dates as of which Stock
Options may be exercised provided, however, that except as provided in Section
3.2, in no event shall the Committee have the discretion to accelerate the
vesting of an Award to a date which is less than one year following the date of
such Award’s grant. No such amendment or modification shall, however, materially
adversely affect the vested rights of any Participant under any such Award and
Award Agreement without the consent of such Participant (except to the extent
any amendment, alteration, suspension or termination is made to cause the Plan
to comply with applicable law, stock market or exchange rules, accounting or tax
rules or regulations, or any “clawback” or recoupment laws, rules or
regulations. Further provided, that no amendment or modification shall be
effected if it will violate Section 409A, to the extent that Section 409A
applies to the portion(s) of the Award and Award Agreement being so amended or
modified. Finally notwithstanding anything in this Plan or an Award Agreement to
the contrary, the terms of outstanding Awards may not be amended to reduce the
exercise price of outstanding Options or cancel outstanding Options in exchange
for cash, other awards or Options (including cash buyouts and voluntary
surrender of underwater Options) with an exercise price that is less than the
exercise price of the original Options without shareholder approval.

 

16.          Miscellaneous.

 

16.1        Tax Withholding. The Company shall have the right to deduct from any
payment or settlement under this Plan, including, without limitation, the
exercise of any Stock Option, the payment of any Performance Unit or the
delivery or vesting of any Shares, any federal, state, local or other taxes of
any kind which the Committee, in its sole discretion, deems necessary to be
withheld to comply with the Code and/or any other applicable law, rule or
regulation. If the Committee, in its sole discretion, permits Shares to be used
to satisfy any such tax withholding, such Shares shall be valued based on the
Fair Market Value of such Shares as of the date the tax withholding is required
to be made, such date to be determined by the Committee. The Committee may
establish rules limiting the use of Shares to meet withholding requirements by
Participants who are subject to Section 16 of the Exchange Act.

 

A-25

 

 

16.2        No Right to Employment. Neither the adoption of this Plan, the
granting of any Award, nor the execution of any Award Agreement shall confer
upon any employee of the Company, any Subsidiary or any Related Entity any right
to continued employment with the Company, any Subsidiary or any Related Entity,
as the case may be, nor shall it interfere in any way with the right, if any, of
the Company, any Subsidiary or any Related Entity to terminate the employment of
any employee at any time for any reason.

 

16.3        No Right to Participate. No employee, Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of employees, Participants or other
persons under this Plan. The terms and conditions of Award Agreements need not
be the same with respect to each Participant. Any Award granted under the Plan
shall be a one-time Award that does not constitute a promise of future grants.
The Company, in its sole discretion, maintains the right to make available
future grants under the Plan.

 

16.4        Unfunded Plan. This Plan shall be unfunded and the Company shall not
be required to segregate any assets in connection with any Awards. Any liability
of the Company to any Person with respect to any Award or any Award Agreement
shall be based solely upon the contractual obligations that may be created as a
result of this Plan or any such Award or Award Agreement. No such obligation of
the Company shall be deemed to be secured by any pledge of, encumbrance on, or
other interest in, any property or asset of the Company, any Subsidiary or any
Related Entity. Nothing contained in this Plan or any Award Agreement shall be
construed as creating in respect of any Participant (or beneficiary thereof, any
Permitted Assignee or any other person) any equity or other interest of any kind
in any assets of the Company, any Subsidiary or any Related Entity creating a
trust of any kind or a fiduciary relationship of any kind between the Company,
any Subsidiary, any Related Entity and/or any such Participant, any beneficiary,
any Permitted Assignee or any other person.

 

16.5        Payments to a Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participant under this Plan so long as the establishment of
the trust agreement(s) is consistent with Code Section 409A and other applicable
law.

 

16.6        Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award shall not be deemed a part of
a Participant’s compensation for purposes of the determination of benefits under
any other employee welfare or benefit plans or arrangements, if any, provided by
the Company, any Subsidiary or any Related Entity unless expressly provided in
such other plans or arrangements, or except where the Board expressly determines
in writing that inclusion of an Award or portion of an Award should be included
to accurately reflect competitive compensation practices or to recognize that an
Award has been made in lieu of a portion of competitive annual base salary or
other cash compensation. Awards may be made in addition to, in combination with,
or as alternatives to, grants, awards or payments under any other plans or
arrangements of the Company, its Subsidiaries or its Related Entities. The
existence of this Plan notwithstanding, the Company, any Subsidiary and any
Related Entity may adopt such other compensation plans or programs and
additional compensation arrangements as it deems necessary to attract, retain
and motivate employees.

 

A-26

 

 

16.7       Severable Provisions. If any provision of the Plan or any Award
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award Agreement, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award Agreement shall remain in full force
and effect.

 

16.8       No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash or other securities shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

 

16.9       Listing, Registration and Other Legal Compliance. No Award shall be
made and no Shares shall be issued under this Plan, and no assignment of a
Non-Qualified Stock Option to a Permitted Assignee shall be made, unless legal
counsel for the Company shall be satisfied that such issuance or assignment will
be in compliance with all applicable federal and state securities laws and
regulations and any other applicable laws or regulations. The Committee may
require, as a condition of any payment of any Award, share issuance or
assignment of Non-Qualified Stock Options, that certain agreements,
undertakings, representations, certificates, and/or information, as the
Committee may deem necessary or advisable, be executed or provided to the
Company to assure compliance with all such applicable laws or regulations.
Shares delivered under this Plan may be subject to such stop transfer orders and
such other restrictions as the Committee may deem advisable under the rules,
regulations, or other requirements of the SEC and the applicable securities
market and any applicable federal or state securities law. In addition, if, at
any time specified herein (or in any Award Agreement) for (a) the making of any
determination, (b) the issuance or other distribution of Shares, or (c) the
payment of amounts to or through a Participant with respect to any Award, any
law, rule, regulation or other requirement of any governmental authority or
agency shall require either the Company, any Subsidiary, any Related Entity or
any Participant (or any designated beneficiary or other legal representative) or
any Permitted Assignee to take any action in connection with any such
determination, any such shares to be issued or distributed, any such payment, or
the making of any such determination, as the case may be, shall be deferred
until such required action is taken.

 

16.10      Award Agreements. Each Participant receiving an Award shall enter
into an Award Agreement with the Company in a form specified by the Committee.
Each such Participant shall be deemed to have agreed to the restrictions, terms
and conditions of the Award set forth therein.

 

A-27

 

 

16.11      Designation of Beneficiary. Each Participant to whom an Award has
been made may designate a beneficiary or beneficiaries to receive any payment
which under the terms of this Plan and the relevant Award Agreement may become
payable on or after the Participant’s death. At any time, and from time to time,
any such designation may be changed or canceled by the Participant without the
consent of any such beneficiary. Any such designation, change or cancellation
must be on a form provided for that purpose by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named by a
deceased Participant, or if the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any payments under this Plan
to such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.

 

16.12      Leaves of Absence/Transfers. The Committee shall have the power to
promulgate rules, policies and regulations and to make determinations, as it
deems appropriate, under this Plan in respect of any leave of absence from the
Company, any Subsidiary or any Related Entity granted to a Participant. Without
limiting the generality of the foregoing, the Committee may determine whether
any such leave of absence shall be treated as if the Participant has terminated
employment with the Company, any such Subsidiary or Related Entity. Provided,
however, that to the extent Section 409A applies to any portion(s) of the Plan,
the determination of whether a leave of absence constitutes a Separation from
Service for purposes of those portion(s) shall be made in accordance with
Section 409A, and a leave of absence of longer than six (6) months shall be
considered a Separation from Service for those portion(s) of the Plan subject to
Section 409A unless the Participant has a contractual or statutory right to
return to work at the end of a longer leave of absence. If a Participant
transfers within the Company, or to or from any Subsidiary or Related Entity,
such Participant shall not be deemed to have terminated employment as a result
of such transfers.

 

16.13      Payments Upon Termination of Employment and Delay of Certain
Payments. For purposes of this Agreement, to the extent an Award is subject to
Section 409A, and payment or exercise of such Award on account of a termination
of employment or a Non-Employee Director ceasing to be a director shall only be
made if the Participant incurs a Separation from Service. Payment will occur on
or before the 60th day after the Separation from Service; provided, however,
that if the Participant is a Specified Employee, payment of the Award shall be
made on the first day of the seventh (7th) month following the Separation from
Service.

 

16.14      Cancellation or “Clawback” of Awards. The Committee shall have full
authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any rules promulgated thereunder and any
other regulatory regimes relating to clawback or recoupment. Notwithstanding
anything to the contrary contained herein, the Committee may, to the extent
permitted by applicable law and stock exchange rules or by any applicable
Company policy or arrangement, and shall, to the extent required, cancel or
require reimbursement of any Awards granted to the Participant or any Shares
issued or cash received upon vesting, exercise or settlement of any such Awards
or sale of Shares underlying such Awards.

 

A-28

 

 

16.15      Notices. Except as otherwise provided herein, any notice that the
Company or a Participant may be required or permitted to give to the other shall
be in writing and shall be deemed duly given when delivered personally or
deposited in the United States mail, first class postage prepaid, and properly
addressed: Notice, if to the Company, shall be sent to its Corporate Secretary
at the following address:

 

NewBridge Bancorp

1501 Highwoods Boulevard, Suite 400

Greensboro, NC 27410

 

Any notice sent by mail by the Company to a Participant shall be sent to the
most current address of the Participant as reflected on the records of the
Company as of the time said notice is required. In the case of a deceased
Participant, any notice shall be given to the Participant’s personal
representative if such representative has delivered to the Company evidence
satisfactory to the Company of such representative’s status as such and has
informed the Company of the address of such representative by notice pursuant to
this Section 16.15.

 

16.16      Governing Law. This Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of North
Carolina, without regard to principles of conflict of laws. Any titles and
headings herein are for reference purposes only, and shall in no way limit,
define or otherwise affect the meaning, construction or interpretation of any
provisions of this Plan.

 

16.17      Effective Date. This Plan became effective as of May 13, 2015, as a
result of its approval by the holders of a majority of the Company’s outstanding
Class A Common Stock at the Company’s 2015 Annual Meeting of Shareholders.

 



A-29



 